Title: From George Washington to John Augustine Washington, 29 June 1777
From: Washington, George
To: Washington, John Augustine



Dear Brother
Camp at Middle brook. June 29th 1777.

Whether it is owing to your not writing to me, or to the miscarriage of Letters, I cannot undertake to say; but certain it is, I have not received a Letter from you for some considerable time.
Finding Genl Howe was Assembling his whole Force (excepting the necessary Garrisons for New York &ca) at Brunswick, in this State, I began to collect mine at this place; (a strong piece of ground) ten Miles distant from him, where I have now been (in my Tent) about 5 Weeks. On the Night of the 13th He March’d out of Brunswick, and advanc’d the head of his Column to Somerset Court House, Nine Miles, whilst the Rear Remaind at Middlebush about 4—In this Situation he lay till the 19th; his left Wing coverd by Brunswick—his Right by the River Millstone, & his Front by the Rariton, perfectly secure from any attempt of ours, if we had been, in other respects, ripe for an Attack.
Our conjectures of this move were two, either that it was designed immediately to Philadelphia—or, which was much the most probable, against this Army; as it was not to be conceived that Genl Howe would be rash enough to proceed across the Country with one Army in Front, whilst this, under my Commd was so situated as to fall, at any time, upon his Flank & Rear, without making an attempt to defeat and disperse it.

Be the real design which it would, certain it is, a disappointment, & much chagreen followed; for on the Night of the 19th a sudden retreat was made back to Brunswick, burning and destroying Houses &ca as they went—this Retreat, I am perswaded, was the effect of dispair at finding the Militia of this, & the State of Philadelphia turning out to oppose them; whilst they would have part of my force (if they had attempted to cross the Delae) to oppose them in Front, at the passage of the River, whilst I should be laying at them behind—& to attack my Troops, Situated as I am, they found impracticable, without great loss, and a probable defeat.
On Sunday the 22d they retired from Brunswick to Amboy; but having intimation of the design the Evening before, I detachd three Brigades to fall upon their Rear, from whom, I believe, they received a pretty good peppering—Some Accts make their loss in killed & Wounded near 500, but the truth of this I do not undertake to vouch for, as they are equal to Indians in concealing their loss, by a removal of their dead, & were they to take up the business of Scalping they would much resemble Savages, in every respect! so much is the boasted generosity, and glory of Britains fallen!
So soon as they got to Amboy they began to Transport their Baggage and Stores as fast as possible to Staten Island, and having divested themselves of all Incumbrance of this kind, they movd out their whole force on thursday last, and advanced rapidly towards us—What was the design of this New Manœuvre I know not—whether to attempt our strength on the left as they had before done on our Right—Whether to cut of the light Troops which had advancd towards their Lines—whether, finding themselves a little disgrac’d by their former move, they wanted to flourish off a little at quitting the Jerseys—or, whether by this sudden eruption they meant to possess themselves of as much fresh Provision as they could; plunder the Inhabitants; & spread desolation; as I have said before, I knew not; but certain it is they have left nothing which they could carry off, Robbing, Plundering, & burning Houses as they went—We followed them with light Troops back to their Works at Amboy, but could not prevent the Desolation they Committed.
I expect from appearances, & my Intelligence, they will be Imbarked in a few hours for Staten Island, or New York; for what other Expedition time, not I, can discover. By means of their Shipping, and the easy transportation that Shipping affords, they have it much in their power to lead us a very disagreeable dance. My best wishes attends my Sister & all the rest of the Family & with every Sentimt of regd I am Yr Most Affecte Br.

Go: Washington

